Citation Nr: 0204918	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a higher evaluation, since service, for a 
service-connected psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran's doctor


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to May 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO rating decision which granted service 
connection for a psychiatric disorder, described as a 
generalized anxiety disorder, and assigned thereto an initial 
disability rating of 30 percent, effective May 17, 1995 (day 
after separation from service).  The veteran appealed for a 
higher rating.  An August 1997 RO decision assigned a higher 
rating of 50 percent for the psychiatric disorder, effective 
May 17, 1995.  A January 2001 RO decision recharacterized the 
service-connected psychiatric condition as schizophrenia, and 
assigned a higher rating of 70 percent for the condition, 
effective April 29, 1999.  In March 2001, the RO granted a 
total disability rating based on individual unemployability 
(TDIU), effective April 29, 1999.  The veteran appealed for 
an earlier effective date for the TDIU rating.

The Board characterizes the issue on appeal as entitlement to 
a higher evaluation, since service, for a service-connected 
psychiatric disorder.  In light of the result of the present 
Board decision, the question of an earlier effective date for 
a TDIU rating is moot.


FINDINGS OF FACT

From May 17, 1995 (the effective date of service connection) 
to the present, the veteran's service-connected psychiatric 
disorder (initially classified as a generalized anxiety 
disorder, and later classified as schizophrenia) has produced 
total social and industrial impairment and has precluded 
gainful employment.



CONCLUSION OF LAW
From May 17, 1995 (the effective date of service connection) 
to the present, the veteran's service-connected psychiatric 
disorder has continuously been 100 percent disabling on a 
schedular basis.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Codes 9204 and 9400 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9204 and 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1986 
to May 16, 1995.  A review of the veteran's service medical 
records reveals treatment for adjustment disorder with mixed 
anxiety and depressed mood.  He was hospitalized as a result 
of this condition for two weeks in 1994.  A Physical 
Evaluation Board (PEB) in 1995 diagnosed the veteran with 
social phobia, generalized, as demonstrated by an ongoing 
fear of contact with groups or individuals, particularly 
those in positions of power.  The PEB concluded that this 
condition prevented reasonable performance of the veteran's 
service duties and recommended that he be given permanent 
disability retirement.  The veteran was medically retired 
from service for the psychiatric condition.

In May 1995, the veteran filed a claim seeking service 
connection for a nervous condition.  

In June 1995, a VA examination for mental disorders was 
conducted.  The examination report noted that the veteran's 
complaints of being intolerant with his children.  A mental 
status examination found the veteran's responses to be 
relevant and coherent.  He was notably anxious and restless, 
not suicidal or delusional.  He was oriented to person, place 
and time, memory was grossly preserved, intellectual 
functioning was average, judgment was fair and insight poor.  
A final diagnosis was deferred pending results of a social 
and industrial survey.

In August 1995, a social and industrial survey was conducted.  
It was noted that the veteran had completed one year of 
college before his military service.  He reportedly had been 
unemployed since service.  The unscheduled visit from the VA 
examiner found the veteran dressed, hygiene was adequate, and 
he was shaved.  The veteran reported complaints of aggressive 
impulses and social isolation.  The report also noted that 
the veteran had remained unemployed since his discharge from 
the service.

A treatment report dated in August 1995 notes the veteran's 
complaints of anxiousness and irritability.  Objective 
examination revealed him to be respectful, cooperative, 
friendly, and with a good sense of humor.  His mood was one 
of sadness.  His speech was clear and coherent.  Thoughts 
were logical, coherent and relevant.  No delusions or 
hallucinations.  No homicidal or suicidal ideations.  He was 
oriented to time, place and person, memory was intact, and 
judgment, concentration and insight were good.  A mini-mental 
test score of 30 was assigned.  It was noted that the veteran 
was depressed and anxious, and was worried about his monetary 
situation.  Psychiatric medications were adjusted.

An addendum to the May 1995 VA examination, dated August 28, 
1995, noted final diagnoses of generalized anxiety disorder 
and social phobia.  The report also noted a Global Assessment 
of Functioning (GAF) score of 60-61.

In October 1995, the RO granted service connection for a 
nervous disorder (then described as a generalized anxiety 
disorder) and assigned thereto an initial disability 
evaluation of 30 percent, effective May 17, 1995 (day after 
release from active duty).  

A March 1996 treatment report notes the veteran's complaints 
of insomnia.  Mental status examination revealed the veteran 
to be alert and in contact with reality.  He was not suicidal 
or homicidal, and had no delusions or hallucinations.  He was 
oriented times three and memory was preserved.  The report 
concluded with diagnoses of adjustment disorder, sleep 
disorder and generalized anxiety disorder. 

A treatment summary report, dated in June 1996, was received 
from J. Juarvez-Ortiz, M.D.  The report described the 
veteran's attitude as unspontaneous.  The veteran's speech 
was described as retarded with loose associations, frequent 
blockings and mute most of the time.  The report noted the 
veteran's complaints of hearing voices and insomnia.  He was 
oriented as to person, place, and time.  His affect was quite 
inappropriate and mood of indifference.  Memory, intellectual 
functions and judgment were poor.  The report noted that the 
veteran had no social functioning.  It concluded with a 
diagnosis of schizophrenia, chronic undifferentiated type II.  

In July 1996, an RO hearing was conducted.  At the hearing, 
the veteran's representative argued that the veteran's 
condition left him totally disabled.  
Dr. Juarbe testified, indicated that he had been treating the 
veteran since April 1996, and felt that the veteran's 
condition was correctly diagnosed as major depression with 
psychotic features.  He also indicated that it was his 
opinion that the veteran was totally incapacitated to work 
and considered him a danger to himself and others.  

A treatment summary report, dated in October 1996, was 
received from J. A. Juarbe, M.D.  The report noted that the 
veteran always had poor personal hygiene, was evasive and had 
poor impulse control.  It also noted symptoms of suicidal 
ideation, blunted affect, auditory hallucination, and 
insomnia.  Dr. Juarbe further noted is conclusion that the 
veteran had no social or industrial adaptabilities, and was 
unlikely to improve.

In October 1996, another VA examination for mental disorders 
was conducted by a board of three VA psychiatrists.  The 
veteran appeared very anxious throughout the examination and 
was very vague when asked specific questions.  Mental status 
examination revealed a well developed, well nourished, very 
athletic type male who arrived for the interview adequately 
dressed and groomed.  The veteran's responses were relevant 
and coherent.  The veteran was not suicidal or delusional.  
He was oriented to person, place and time, memory was 
preserved, intellectual capacities were maintained, judgment 
fair and insight is poor.  The report concluded with a 
diagnosis of generalized anxiety disorder and social phobia.  
The report also noted a GAF score of 51.

In August 1997, the RO assigned a higher initial rating of 50 
percent for the veteran's psychiatric disorder, effective May 
17, 1995.  The veteran subsequently noted his continuing 
disagreement with the rating. 

In March 1999, various records, dated February 1995 to 
September 1996, were received from the Social Security 
Administration (SSA).  In an April 1996 application, the 
veteran listed his disability as major depression, said he 
had not worked since service, and said Dr. Juarbe felt he was 
totally disabled.  A September 1996 SSA disability 
determination noted that the veteran was disabled due to 
schizophrenia, and a disability onset date of March 1, 1996 
was assigned (although it was noted there would be 
development of the question of a possible onset date in May 
1995).

A medical treatment report, dated April 29, 1999, was 
received from J. A. Juarbe, M.D.  The report noted that the 
veteran was always quite anxious.  It also described the 
veteran symptoms as unspontaneous, poorly proactive, 
suspicious and evasive.  He had flattened affect, low pitch 
tone of voice, wondering attention and low tolerance and 
frustration levels.  

In June 1999, a VA examination for mental disorders was 
conducted.  The report of this examination notes that the 
veteran refused to answer any questions.  The veteran's wife 
briefly described his behavior problems.  It was noted the 
veteran was under treatment by Dr. Juarbe.

In July 1999, the veteran was hospitalized at a VA facility 
for one week.  The report notes that he had been referred by 
his fee basis psychiatrist, Dr. Juarbe, due to being 
referential, delusional, catatonic, and fearful of killing 
someone.  The veteran was reported to have improved rather 
fast after his admission.  After treatment, he was not 
hallucinating and not verbalizing ideas of aggression to self 
or others.  He was alert, cooperative, spontaneous and 
polite, and he was not irritable, not hostile and sleeping 
and eating very well.  A GAF score of 35 was assigned.

In November 1999, the veteran was hospitalized for 9 days.  
The report notes the veteran's complaints of anxiety, 
aggressiveness, and auditory hallucinations.  The report 
concluded with a diagnosis of chronic schizophrenia, paranoid 
type.  It also noted a GAF score of 40.

In November 1999, a VA examination for mental disorder was 
conducted.  It was noted the veteran was unemployed since 
service and was receiving SSA disability benefits.  During 
the interview, the veteran reported not knowing his address, 
telephone number or his children's ages.  Mental status 
examination revealed the veteran to be clean, well developed, 
with a well trimmed beard and properly dressed.  He was alert 
and oriented times three.  His mood was anxious, guarded, 
tense and defensive.  His affect was blunted and his 
attention and concentration were fair.  In terms of memory, 
he did not volunteer information.  Speech was clear and 
coherent, insight and judgment were poor.  He was not 
suicidal or homicidal, and exhibited poor impulse control.  
The report concluded with a diagnosis of schizophrenia, 
chronic, undifferentiated type, with paranoid and depressive 
features.  A GAF score of 45 was given.  The report was 
signed by two doctors who noted that based on his records, 
history, evaluations, and progressive deterioration, the 
correct diagnosis and current one, for the mental condition 
previously diagnosed as a generalized anxiety disorder, was 
schizophrenia.

In November 2000, a VA social and industrial field survey was 
conducted.  The report notes the veteran lived with his wife 
and children.  He took medication for his mental disorder.  
His house was clean and in good condition.  The veteran was 
clean.  He reported that his main complaint was that people 
laugh at him.  Neighbors reported that he stayed at home all 
day, did not converse with anyone, and argued with his family 
members.

In October and November 2000 (both before and after the above 
social and industrial survey), a VA psychiatric examination 
was conducted.  It was noted the veteran had been unemployed 
since service and was on medication for his psychiatric 
condition.  The veteran reported that he was easily angered 
and paranoid.  He also described consistent auditory 
hallucinations.  The veteran arrived for the interview 
adequately dressed and groomed.  He was tense and guarded.  
His responses were relevant, but the content was very 
paranoid and referential.  He exhibited symptoms of 
irritability, poor frustration tolerance, isolation and 
avoidance.  He was oriented in person, place, and partially 
in time.  He said he had suicidal ruminations, but no actual 
suicidal plans.  Memory was poor in details because he does 
not make any effort to concentrate.  Intellectual functioning 
was average.  Judgment was poor, and insight was very poor.  
The report concluded with a diagnosis of schizophrenic 
disorder, undifferentiated type, with persistent paranoid and 
depressive features.  It also listed a GAF score of 45.

In December 2000, the veteran submitted a claim for a TDIU 
rating.  He indicated that he has been unemployed since his 
discharge from the service.  He also reported that his 
highest level of education was high school.  

In January 2001, the RO recharacterized the veteran's 
service-connected psychiatric condition as schizophrenia, 
undifferentiated type, with paranoid features.  The RO 
increased the psychiatric evaluation from 50 percent to 70 
percent, effective April 29, 1999.  In March 2001, the RO 
granted a TDIU rating effective from April 29, 1999 (the 
total rating was also found to be permanent from that date).

At an August 2001 RO hearing, Dr. Juarbe testified and noted 
that he had treated the veteran since April 1996.  He said 
that the veteran's GAF score since service had been between 
30 and 40 and he had experienced only a few very brief 
remissions.  Dr. Juarbe noted the veteran had been discharged 
from service for the mental condition, and the doctor felt 
the veteran was totally disabled from the condition since the 
time of service discharge.




II. Analysis

The file shows that through correspondence, rating decisions, 
statements of the case, and the supplemental statements of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claim.  Pertinent medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that there has been VA compliance 
with the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.159).  

Effective since May 17, 1995 (day after active service), the 
veteran has been service-connected for a psychiatric disorder 
which was initially classified as a generalized anxiety 
disorder, and later classified as schizophrenia.  The RO 
rated this condition 50 percent from May 17, 1995 to April 
28, 1999, and 70 percent from April 29, 1999; in addition, a 
TDIU rating was assigned as of April 29, 1999.

The veteran has appealed the initial rating for his 
psychiatric condition, following the granting of service 
connection, and thus different percentage ratings for 
different periods of time ("staged ratings) may be assigned, 
since the effective date of service connection, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
noted below, the Board finds that a single continuous 
percentage rating, rather than staged ratings, is warranted 
since the effective date of service connection.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to him, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.  

Under the old rating criteria, in effect prior to November 7, 
1996, a generalized anxiety disorder (or other 
psychoneurosis) is rated 50 percent when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impared, and by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  
The Board notes that the 3 bases listed above for obtaining a 
100 percent rating are alternative ones.  Johnson v. Brown, 7 
Vet.App. 95 (1994).

Under the old criteria, in effect prior to November 7, 1996, 
undifferentiated type schizophrenia (or other psychosis), is 
rated 50 percent when it results in considerable impairment 
of social and industrial adaptability.  A 70 percent 
evaluation is warranted for lesser symptomatology than a 100 
percent rating such as to produce severe impairment of social 
and industrial adaptability.  A 100 percent evaluation is 
assigned for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability. 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Under the new rating, effective from November 7, 1996, a 
mental disorder (including a generalized anxiety disorder and 
schizophrenia) is rated 50 percent when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9204 and 9400 (2001).

The Board finds that the old rating criteria are more 
favorable to the veteran, and thus they will be applied in 
his case.

The veteran was medically discharged from service for his 
psychiatric condition in May 1995.  He has required 
continuous psychiatric outpatient treatment since service and 
has also had some psychiatric hospitalizations.  There 
reportedly has been no gainful employment since service, and 
SSA benefits have been awarded due to the mental condition.  
There is evidence of social isolation and conflict with 
family members ever since service.  The veteran's treating 
physician opines that total psychiatric impairment has 
persisted since service.

In the judgment of the Board, the veteran's service-connected 
psychiatric disorder (whether classified as a generalized 
anxiety disorder or schizophrenia) has continuously produced 
total social and industrial impairment and has precluded 
gainful employment ever since May 17, 1995 (the effective 
date of service connection).  Thus, under the old rating 
criteria, the Board grants a 100 percent schedular 
compensation rating for the psychiatric disorder, 
continuously since May 17, 1995.   The benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), has been considered in granting 
this benefit.


ORDER

A 100 percent schedular rating for a service-connected 
psychiatric disorder, continuously since May 17, 1995, is 
granted.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

